PER CURIAM:
Appellant, Walter Allen, entered guilty pleas without the assistance of counsel to charges of aggravated assault, carrying a firearm without a license and commission of a crime of violence with a firearm. Prior to accepting appellant’s waiver of counsel, the lower court informed appellant of his right to the assistance of counsel, without cost if necessary. While this information may have been sufficient to establish a voluntary waiver, it was insufficient to estab*261lish that the waiver was knowingly and intelligently made. After reviewing the record, we hold that appellant did not knowingly and intelligently waive his right to counsel. Commonwealth v. Grant, 229 Pa.Super. 419, 323 A.2d 354 (1974); Commonwealth v. Morrison, 222 Pa.Super. 304, 294 A.2d 759 (1972). The judgment of sentence is therefore reversed, and the case is remanded for a new trial.
WATKINS, former President Judge, did not participate in the consideration or decision of this case.